DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 07/28/20.  The request for foreign priority to a corresponding German application filed 01/29/18 has been received and is proper.  Claims 13-24 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-19 are rejected because claim 18 recites “the socket base” but this term lacks sufficient antecedent basis.  See claim 18, line 3.
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Sintorn
Claim(s) 13-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sintorn et al. (U.S. Patent Pub. No. 2002/0053493) (cited by Applicant).  Sintorn is directed to a shock absorber.  See Abstract. 
Claim 13: Sintorn discloses a vibration damper [Fig. 1] for a vehicle, comprising: at least one cylinder tube (3) which forms a fluid chamber (14, 18, 23); and a piston assembly (5, 6) disposed in the cylinder tube so as to slide axially and divide the cylinder tube into two working chambers (18, 23), an upper (23) and a lower working chamber (18); wherein the piston assembly comprises an axially displaceable primary piston (6) which is axially established on a piston rod (4) that is movable axially relative to the cylinder tube, and a piston valve (11, 12, 44) which influences the flow of fluid between the upper working chamber and the lower working chamber; and wherein a stroke-dependent piston (6) which acts upon reaching a specific damper stroke is disposed in an axial extension of the piston rod in the direction of a cylinder base of the cylinder tube [see Figs. 1, 2 (before/after piston 5 enters cup-shaped part 13)]; wherein the stroke-dependent piston has a smaller diameter than the primary piston and only operates when plunging into a smaller diameter of a cylinder-internal shell face (13), on account of which a stroke-dependent valve of the stroke-dependent piston is formed, and wherein the stroke-dependent piston comprises a frequency-dependent valve (10, 20; 39a-39c, 40) [see para. 0030 (shims 10 on top and bottom); para. 0039 (flow past 39 is speed-dependent)] in addition to the stroke-dependent valve.  See Figs. 1-5.  
Claim 14: Sintorn discloses that the frequency-dependent valve is disposed so as to be coaxial with the stroke-dependent piston and is at least in part enclosed by the stroke-dependent piston.  See Figs. 1-2 (20 enclosed by 5). 
Claim 15: Sintorn discloses that the frequency-dependent valve is disposed so as to be coaxial with the stroke-dependent piston and is disposed directly on the stroke-dependent piston.  See Figs. 1-2 (39 on 5). 
Claim 16: Sintorn discloses that a cup-shaped socket (13) is disposed on the lower end of the cylinder tube so as to be coaxial with the latter, an external diameter of the socket is smaller than the internal diameter of the cylinder tube, and the stroke-dependent piston upon reaching a specific damper stroke plunges into the socket and is active.  See Figs. 1-2. 
Claim 17: Sintorn discloses that the vibration damper is a twin-tube damper having an internal and an external cylinder tube, and the cup-shaped socket is disposed within the internal cylinder tube.  See Fig. 1 (3, and tube above spring 7). 
Claim 18: Sintorn discloses that the cup-shaped socket, at least on the internal shell face, has an axially extending conical groove (bottom of 13) which from the socket entry runs axially in the direction of the socket base and narrows in a conical manner.  See Figs. 1-2. 
Claim 19: Sintorn discloses that the at least one groove does not extend up to the socket base.  See Figs. 1-2. 
Claim 21: Sintorn discloses that the stroke-dependent piston comprises at least one through bore (20) for flow of fluid from the upper working chamber into the lower working chamber in a tension stage of vibration damper.  See Fig. 2. 
Claim 22: Sintorn discloses that the stroke-dependent valve acts in a compression stage [see Fig. 1] of the vibration damper, and the frequency-dependent valve acts in a tension stage [see Figs. 2, 3]] of the vibration damper.  See Figs. 1-3. 
Claim 23: Sintorn discloses that the piston rod at a position in the upper working chamber comprises a bypass (17) for flow of fluid from the upper working chamber into the lower working chamber, and the flow is through the piston rod and the extension of the piston rod directly into the frequency-dependent valve (39, 40) which is integrated in the stroke-dependent piston.  See Figs. 2-4. 
Claim 24: Sintorn discloses that the piston rod at a position in the upper working chamber comprises a bypass (17) for flow of fluid from the upper working chamber into the lower working chamber, and the flow is through the piston rod and the extension of the piston rod directly into the frequency-dependent valve (39, 40) which is disposed on the stroke-dependent piston.  See Figs. 2-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Sintorn
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sintorn.
Claim 20: Sintorn is relied upon as in claim 16 above but does not disclose the “annular seal” on the outside of the stroke-dependent piston.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this “annular seal” because a similar type of annular seal is used for the primary piston (6) [see Fig. 5] and it is commonly employed in the art to ensure proper fluid separation of chambers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 21, 2021